TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00175-CR






Todd John Houser


a/k/a Todd Douglas Houser


a/k/a Todd Douglas House, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT


NO. 47,097, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING







PER CURIAM

In February 1997, appellant pleaded guilty and judicially confessed to the
unauthorized use of a motor vehicle.  The district court adjudged him guilty and assessed
punishment at incarceration in a state jail for two years, but suspended imposition of sentence and
placed appellant on community supervision.  In March 1998, appellant pleaded true to the
allegations contained in the State's motion to revoke supervision.  The court revoked supervision
and imposed sentence.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.

The order revoking community supervision is affirmed.


Before Chief Justice Aboussie, Justices Kidd and Powers*

Affirmed

Filed:   January 14, 1999

Do Not Publish






*	Before John Powers, Senior Justice (retired), Third Court of Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(B) (West 1998).